Citation Nr: 0509764	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to service connection for bipolar disorder.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel








INTRODUCION

The appellant is a veteran who served on active duty from 
January 1974 until March 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Records on file from the Great Lakes, Illinois Naval Regional 
Medical Center indicate that the veteran was hospitalized for 
drug abuse and psychiatric problems in October 1974.  The 
diagnoses at the time were severe abuse of hallucinogens, 
marijuana and cocaine and severe passive dependent 
personality disorder.  The veteran was transferred to the 
Great Lakes facility from the Illinois State Hospital in 
Moline, Illinois, where he had admitted himself voluntarily, 
and was treated conservatively with medication.  He entered 
the state hospital after feeling increasingly depressed and 
anxious and engaging in drug and alcohol abuse.  Records of 
the state hospital stay are not on file and it does not 
appear that the RO attempted to obtain these records.  

While disability as a result of substance abuse or a 
personality disorder cannot be service connected, service 
connection can be granted for an acquired psychiatric 
disability, which is superimposed upon a personality disorder 
during service.  38 C.F.R. § 4.127.  Inasmuch as it appears 
the veteran was voluntarily admitted to the state hospital 
for increasing depression and anxiety, the state hospital 
records could show a diagnosis or other information 
indicative of such a superimposed psychiatric disability.  
When the evidence indicates that there may be additional 
records available, which contain information pertinent to the 
claim, VA's duty to assist includes attempting to obtain such 
records.  See 38 C.F.R. § 3.159(c)(1), explaining the efforts 
VA must make to obtain potentially relevant private medical 
records.

The Great Lakes Hospital records also show that the veteran 
was evaluated by a private psychiatrist in Chicago in July 
1974.  Records of this evaluation are also not on file and it 
does not appear that the RO attempted to obtain them.  Since 
these records could also show whether the veteran suffered 
from a superimposed psychiatric disability in service, an 
attempt to obtain them is indicated. 

Finally, the veteran indicated in a January 2003 medical 
history form that he received psychiatric treatment at the 
Minneapolis VA Hospital from 1996 to 2000 and alcohol and 
drug treatment at the Brentwood VA Hospital in 1988.  Records 
from these sources are not on file and it does not appear 
that the RO attempted to obtain them.  Since these records 
could contain information pertinent to whether or not the 
veteran suffers from a disability for which service 
connection could be granted, VA's duty to assist includes 
attempting to obtain these records.  See 38 C.F.R. § 3.159 
(c)(2).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should also ask the veteran to 
identify the psychiatrist who 
evaluated him in July 1974 and should 
obtain the report of that evaluation, 
if available.  The RO should also 
obtain the records of treatment the 
veteran received at the Illinois State 
Hospital in Moline prior to his 
transfer to the Great Lakes, Illinois 
Regional Medical Center in October 
1974.  In addition, the RO should 
obtain records of the psychiatric 
treatment the veteran received at the 
Brentwood and Minneapolis VA Medical 
Centers.   In conjunction with the 
requests for information and releases 
from the veteran, he should be advised 
of the provisions of 38 C.F.R. 
§ 3.158(a).  

2.	If any records received pursuant to 
the request above suggest further 
development (such as a VA 
examination/medical opinion, the RO 
should arrange for such development.  

3.	The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of 
the case should be issued and the 
appellant should have the opportunity 
to respond.  The case should then be 
returned to the Board for further 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


